Citation Nr: 0924213	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an August 2002 rating decision that granted a 10 
percent rating for arthritis of the right knee and assigned 
an effective date of February 24, 2000, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Entitlement to an increased rating for right knee 
arthritis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned a 
10 percent rating for arthritis of the right knee and 
assigned an effective date of February 24, 2000.  

In June 2007, the Veteran testified before the Board at a 
hearing that was held at the RO.  In November 2007 and 
November 2008, the Board remanded the claim for additional 
development.  In April 2009, the RO issued a Supplemental 
Statement of the Case denying the Veteran's claim for CUE in 
the August 2002 rating decision. 

As stated in the November 2007 Board remand, in June 2007, 
the Veteran raised a claim for an increased rating for the 
residuals of a right knee meniscectomy.  That claim has not 
been certified for appellate review and is referred to the RO 
for proper development. 


FINDINGS OF FACT

1.  By a November 1984 rating decision, the Veteran was 
granted service connection for the residuals of a right knee 
meniscectomy and assigned a 10 percent disability rating.  
The Veteran did not appeal that decision.

2.  On February 24, 2000, the Veteran filed a claim for an 
increased rating for his right knee disability.
3.  By an August 2002 rating decision, the RO granted a 
separate 10 percent rating for right knee arthritis, 
effective February 24, 2000, the date the Veteran filed his 
claim for increase.

4.  The assignment of an effective date of February 24, 2000, 
was clearly and unmistakably erroneous in that it did not 
properly apply the appropriate criteria in effect at that 
time to the evidence of record; but for that error, the 
outcome would have been manifestly changed.

5.  During the pendency of the appeal, the Veteran's right 
knee arthritis has been manifested by subjective complaints 
of pain and stiffness, and objective findings of degenerative 
arthritis of one major joint group, extension limited mostly 
between 0 to 5 degrees, with an isolated finding of extension 
limited to 30 degrees, and flexion limited at most to 100 
degrees.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that assigned an 
effective date of February 24, 2000, for right knee arthritis 
was clearly and unmistakably erroneous and an effective date 
of February 24, 1999, is warranted.  38 U.S.C.A. § 5101, 
5103, 5107, 5110, 7111 (West 2002); 38 C.F.R. §§ 3.400, 
20.1400-20.1411 (2008).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5003, 5010, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The Veteran contends that he is entitled to an effective date 
earlier than February 24, 2000, for the assignment of a 10 
percent disability rating for right knee arthritis.  

The provisions of the law pertaining to earlier effective 
date are the same today as they were at the time of the RO's 
August 2002 rating decision.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2002); 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2002); Norris v. West, 12 Vet. 
App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

In November 1984, the Veteran was granted service connection 
for a right knee meniscectomy.  On February 24, 2000, he 
filed a claim for increased rating for his right knee 
disability.  As there was no other correspondence received 
from the Veteran dated between the November 1984 grant of 
service connection and the February 24, 2000, claim that 
could be interpreted as a claim for an increased rating, the 
Board finds that February 24, 2000, is the earliest date as 
of which he submitted a claim for an increased rating.  In 
May 2000, his claim was denied.  The Veteran then underwent a 
VA orthopedic examination in July 2001, which revealed X-ray 
evidence of arthritis of the right knee.  By an August 2002 
rating decision, the Veteran was granted service connection 
for right knee arthritis and assigned a 10 percent disability 
rating, effective the date that he filed his claim, February 
24, 2000.  

Because the Veteran did not appeal the effective date 
assigned by the August 2002 decision within one year of 
receiving notification of the denial of either claim, that 
decision became final one year after notification of the 
denial, unless the decision is found to be based upon CUE.

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 
5108, 5109A, 7105(c); 38 C.F.R. § 3.105a.  Where CUE is found 
in a prior rating decision, the prior decision will be 
reversed or revised.  For the purpose of authorizing 
benefits, the rating or other adjudicative decisions which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 C.F.R. § 
3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Veteran contends that the August 2002 rating decision 
that granted a 10 percent rating for right knee arthritis and 
assigned an effective February 24, 2000, was clearly and 
unmistakably erroneous.  Specifically, the Veteran contends 
that the RO erred by not treating this rating as part of his 
claim for increase, instead granting service connection for 
right knee arthritis and treating the disability as an 
initial rating claim.  For effective date purposes, this 
difference in category is important to his claim, as the 
effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date.  38 C.F.R. § 
3.400(o)(2) (2002).  On the other hand, initial rating claims 
are reviewed only from the date for which the Veteran has 
been granted service connection for the disability.  The 
Veteran therefore contends that he is entitled to an 
effective date one year prior to the date that he filed his 
claim for increase, as traumatic arthritis was medically 
shown throughout that time period. 

The question before the Board, then, is whether it is 
factually ascertainable that the Veteran's right knee 
arthritis existed in the one year prior to submitting his 
February 2000 claim for an increased rating.  The evidence 
for consideration in this regard includes private treatment 
records dated from May 1988 to November 2000.

The Veteran's right knee disability has been rated as 10 
percent disabling under DC 5259 and as 10 percent disabling 
under DC 5010-5260.  The assignment of separate ratings for 
the Veteran's right knee disability is not considered 
pyramiding under 38 C.F.R. § 4.14, where the symptomotology 
related to the Veteran's disability is not duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

With regard to Diagnostic Code 5259, it is important to note 
that the Veteran has been rated under that code for the 
slight instability that has been shown due to his right knee 
injury.  Slight instability has been shown in both his VA and 
private treatment records throughout the pendency of the 
appeal.  In November 2000, the Veteran repeatedly complained 
that his right knee would "give way."  In May 2000, the 
Veteran stated that he had recently felt as though his right 
knee would give out, but had been able to catch it in time so 
as not to fall.  In August 2000, he was provided a knee brace 
for support.  In September 2003, the Veteran reported that he 
had been previously treated for instability of his right 
knee, which had caused lower back problems and hip pain.  On 
September 2005 VA examination, he reported that he continued 
to use the knee brace for support.  On December 2007 VA 
examination, physical examination revealed mild instability 
of the right knee.  

With regard to Diagnostic Codes 5010-5260, the record 
reflects that the Veteran underwent a second surgery for his 
right knee in May 1988 for an anterior cruciate ligament 
deficiency of the right knee with possible medial meniscal 
tear.  The post-operative diagnosis was "old anterior 
cruciate ligament tear with mild degenerative changes, 
lateral compartment."  On August 2001 VA examination, X-ray 
examination showed moderate knee degenerative arthritis, 
status post right medial and lateral open meniscectomy.  The 
examiner commented that since both menisci had been removed 
from his knee, he believed the Veteran would continue to have 
accelerated degenerative arthritis of the right knee.  Since 
the Veteran was shown to have degenerative changes to his 
right knee in 1988, following surgery, which was again shown 
by X-ray on VA examination in August 2001, the evidence 
demonstrates that the Veteran's right knee arthritis pre-
existed his filing the February 2000 claim for increase, for 
at least one year.

In sum, in this case, the Veteran is in receipt of two 
disability ratings which stem from separate manifestations of 
a right knee injury.  As such, the August 2002 award of 10 
percent for right knee arthritis stems from the Veteran's 
February 2002 claim for an increased rating.  

The Board finds that entitlement to an effective date one 
year earlier than February 24, 2000, is warranted in this 
case.  As stated above, the Veteran's arthritis was shown to 
have existed at least one year prior to filing his claim.  
That evidence was confirmed on August 2001 VA examination, 
with a note that the Veteran would continue to have 
accelerated degenerative arthritis of the right knee.

The Board thus finds that it was factually ascertainable that 
the Veteran's arthritis was present on February 24, 1999, one 
year prior to receipt of his claim for an increased rating.  
Therefore, the Board finds that the Veteran's claim for CUE 
is granted, and he is entitled to a 10 percent disability 
rating for right knee arthritis effective February 24, 1999.  
All reasonable doubt has been resolved in favor of the 
Veteran in rendering this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

The Veteran's right knee arthritis has been rated 10 percent 
disabling under DC 5010-5260.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2008).  Diagnostic Code 
5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2008).  Diagnostic Code 5260 pertains to limitation of 
flexion of the knee.  38 C.F.R. § 4.71a, DC 5260 (2008).  

In this case, the only issue properly before the Board is the 
Veteran's claim for an increased rating for right knee 
arthritis.  His pending claim for an increased rating 
regarding a right knee meniscectomy has not been procedurally 
developed, has been referred to the RO for such development, 
and is therefore not currently on appeal.  In such a case, 
the Board will focus its analysis solely on the Veteran's 
claim for increase of right knee arthritis.  Accordingly, DCs 
5256 (ankylosis of the knee), 5257 (other impairment of the 
knee), 5258 (dislocation of semilunar cartilage, 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as they are 
more related to and more properly considered in conjunction 
with his claim for an increased rating for a right knee 
menscectomy.  DC 5261, however, which contemplates limitation 
of extension of the knee, is potentially applicable in this 
instance.  38 C.F.R. § 4.71a, DC 5260, 5261 (2008).  

The Board turns first to limitation of motion of extension 
and flexion.  A zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  A zero percent rating is warranted 
for extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Private treatment records dated from January 1999 to November 
2000 evidence complaints of right knee pain.  The Veteran was 
prescribed medication for relief.  In March 2000, physical 
examination revealed a loss of range of motion in the knee 
that was worse on the right side.  He complained of constant 
pain in his knee and his back which stopped him from doing 
many activities that he once enjoyed.  Range of motion 
testing in April 2000 revealed extension of the right knee to 
+10 degrees, and flexion which was restricted by 30 degrees 
due to pain.  In May 2000, the Veteran was noted to be doing 
"range of motion therapy" to maintain range of motion of 
the right knee.  In a July 2000 statement, the Veteran 
explained that he suffered from knee pain and discomfort.  

On July 2001 VA examination, the Veteran had extension of the 
right knee to 0 degrees, and flexion to 125 degrees.  He 
stated that he had intermittent episodes of flare-ups and 
pain due to his disability.  

An August 2003 private orthopedic consultation record 
reflects extension of the right knee to "180," or full 
extension, and flexion to 100 degrees.  A January 2004 record 
by the same private physician found identical ranges of 
motion. 

VA treatment records reflect one range of motion testing, 
conducted in March 2003, at which time extension of the right 
knee was to 0 degrees, and flexion was to 115 degrees, with 
pain. 

On September 2005 VA examination, the Veteran had extension 
of the right knee to 5 degrees, and flexion to 115 degrees. 

On December 2007 VA examination, the Veteran had active 
extension of the right knee to 3 degrees, and active flexion 
of the right knee to 120 degrees, with pain beginning at 90 
degrees.  Passive range of motion, however, revealed 
extension only to 30 degrees, and flexion to 130 degrees.  
There was no additional limitation of motion on repetitive 
use.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  In this 
case, the Veteran's right knee extension has consistently 
been shown to be between 0 and 5 degrees.  Extension between 
0 to 5 degrees warrants a noncompensable rating.  Extension 
limited to 30 degrees would warrant a 40 percent rating.  38 
C.F.R. § 4.71a, DC 5261.  However, because range of motion 
testing at all other times revealed extension limited at most 
to 5 degrees, and on some occasions much less, it appears 
that the 30 degrees of extension measurement is 
representative of a temporary exacerbation rather than a true 
representation of the extent to which his right knee 
disability limits the extension of his right knee.  In 
addition active extension at the December 2007 VA examination 
was to 3 degrees, while passive range of extension was 
recorded as 30 degrees.  Therefore, the Board finds that the 
3 degrees reading is more accurate because it represents 
active range of extension against gravity and shows that the 
Veteran is capable of that range of motion.  Because the 
evidence demonstrates that the Veteran has had noncompensable 
limitation of right knee extension since February 1999, the 
Board finds that DC 5261 cannot serve as a basis for an 
increased rating in this case.  Similarly, DC 5260 cannot 
serve as a basis for an increased rating in this case.  The 
flexion of the Veteran's right knee would have to be limited 
to 30 degrees in order to warrant an increased rating of 20 
percent.  Flexion limited at most to 100 degrees does not 
warrant a rating higher than 10 percent under DC 5260, and 
does not warrant a separate compensable rating.

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Given 
that he did not meet the criteria for a compensable rating 
under either of the diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004). VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 
5261 were met.  In this case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.

The Veteran has been shown on X-ray examination to have 
traumatic arthritis in his right knee.  Specifically, there 
were early signs of degenerative changes noted in 1988, after 
he had undergone surgery to his right knee, and this 
arthritis was also see on X-ray examination in July 2001.  
The Veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis, which has resulted 
in noncompensable limitation of motion of the right knee.  38 
C.F.R. § 4,71a, DC 5010.  In order to be eligible for a 
separate rating under that diagnostic code, the Veteran must 
not qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  38 C.F.R. §§ 5003, 5010.  
The Veteran here does not qualify for compensation on the 
basis of limitation of motion.  The issue before the Board, 
then, is whether the Veteran is entitled to a higher rating 
under DC 5010 for his degenerative arthritis.  Under DC 5010, 
a 20 percent rating is not warranted unless X-ray evidence 
shows involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations. The knee is considered a major joint.  
Because, however, in this case there are not two or more 
major or minor joints involved for which the Veteran has 
established service connection for arthritis, he is not 
entitled to a rating greater than the current 10 percent 
rating under this code.

The Veteran contends that his right knee disability flares up 
with prolonged activity.  However, even if the Veteran does 
experience flare-ups of his right knee disability, the Board 
finds that it is unlikely, and there is no evidence which 
suggests that, on repetitive use, the right knee would be 
restricted by pain or other factors to only 45 degrees 
flexion or 10 degrees extension.  The December 2007 VA 
examination found no additional loss of range of motion on 
repetitive use.  Thus, even considering the effects of pain 
on use, there is no probative evidence that the further 
limitation due to pain results in the right knee being 
limited to a sufficient extent to warrant a higher rating.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected knee disability.  While the 
evidence does show that the Veteran's right knee disability 
caused him problems with his employment as a postal worker, 
namely that he decided to retire after 25 years due to pain 
in his knee and hip, the evidence does not show interference 
with employment which would be exceptional for that 
envisioned by the rating schedule at the Veteran's current 
rating nor does the evidence show frequent hospitalization 
related to the knee.  For these reasons, the Board finds that 
referral for assignment of an extraschedular rating for this 
disability is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's right knee disability has warranted no more than a 
10 percent rating pursuant to DC 5010-5260 during the 
pendency of the appeal.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, April 2005, 
May 2007, and December 2007; rating decisions in May 2000, 
August 2002, and November 2003; statements of the case in 
August 2002 and November 2003, and supplemental statements of 
the case in April 2005, May 2006, and May 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the April 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim for increased rating.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.





ORDER

Revision of the August 2002 rating decision on the grounds of 
CUE is granted and an effective date of February 24, 1999, 
for the separate 10 percent rating for right knee arthritis 
is granted.

Entitlement to a rating in excess of 10 percent for right 
knee arthritis is denied. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


